Case 2:12-cv-00381-JNP-JCB Document 112-3 Filed 07/03/19 PageID.1685 Page 1 of 5




  APRIL L. HOLLINGSWORTH (Bar No. 9391)
  KATIE PANZER (Bar No. 16919)
  HOLLINGSWORTH LAW OFFICE, LLC
  1881 South 900 East
  Salt Lake City, Utah 84105
  Telephone: 801-415-9909
  april@aprilhollingsworthlaw.com
  katie@aprilhollingsworthlaw.com
  Attorneys for Plaintiff


                   IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF UTAH, CENTRAL DIVISION



   UNITED STATES OF AMERICA EX
   REL. BRANDON BARRICK
                                                     DECLARATION OF KATIE
           Plaintiff/Realtor,
                                                     PANZER IN SUPPORT OF
                                                     PLAINTIFF’S RULE 56(d)
   vs.
                                                           MOTION
   PARKER-MIGLIORINI
                                                       Case No. 2:12-CV-000381
   INTERNATIONAL, LLC, and JOHN
   AND JANE DOES 1-10
                                                            Judge Dee Benson
            Defendants.




         I, Katie Panzer, being duly sworn and upon my oath, state the following:

  1.     I am over the age of 18 and could competently testify to the matters stated herein,

         based upon my personal knowledge.
Case 2:12-cv-00381-JNP-JCB Document 112-3 Filed 07/03/19 PageID.1686 Page 2 of 5




  2.    I am an attorney and represent Plaintiff/Relator Brandon Barrick in this litigation.

        I make and submit this affidavit, pursuant to Fed. R. Civ. Pro. 56(d), in support of

        Plaintiff’s Rule 56(d) Motion.

  3.    I specialize in employment law and was recently retained by Mr. Barrick to assist

        in the litigation of his wrongful termination claim under the False Claims Act.

  4.    I have discussed the procedural history of this case with Mr. Barrick’s prior

        attorney, Robert Cummings, and reviewed the pleadings of the case to gain an

        understanding of the matters stated herein.

  5.    Further discovery and depositions are necessary in this case. At this time, Mr.

        Barrick does not possess sufficient facts or evidence to oppose Defendants’

        Motion for Summary Judgment. Additional discovery will reveal evidence

        necessary to oppose Defendants’ Motion.

  6.    It is my understanding that the parties halted discovery in early 2017, pending Mr.

        Barrick’s appeal of the Court’s dismissal of his substantive False Claims Act

        claims.

  7.    On December 21, 2016, prior to even exchanging initial disclosures, Defendants

        filed a Motion for Summary Judgment. (ECF 91)

  8.    Because the parties had not engaged in any discovery at that time, the parties

        stipulated to a scheduling order filed on February 23, 2017. (ECF 96)

  9.    The parties agreed to phased discovery, with the first phase focusing on the issues

        raised in Defendants’ Motion for Summary Judgment.




                                              2
Case 2:12-cv-00381-JNP-JCB Document 112-3 Filed 07/03/19 PageID.1687 Page 3 of 5




  10.   The parties agreed that each side was allowed four interrogatories, requests for

        documents, and requests for admission, and four depositions of up to four hours

        apiece.

  11.   Although there was some discussion about the scheduling of depositions, no

        depositions were actually conducted.

  12.   The parties engaged in a preliminary meet and confer process to resolve discovery

        issues. However, those issues were never resolved nor did the parties engage in

        any motion practice on discovery issues.

  13.   On April 27, 2017, Mr. Barrick filed a Motion to Extend Discovery Deadlines,

        Modify the Scheduling Order, and Request for Scheduling Conference. A more

        detailed explanation of the discovery efforts made by the parties can be found in

        this Motion. ECF 99. This Motion was neither opposed nor was it ruled on by the

        Court.

  14.   During the summer of 2017, there was some discussion between the parties’

        counsel concerning discovery issues and depositions. However, as the appeal was

        pending, the parties did not conduct any depositions and did not resolve the

        discovery issues before communications stopped altogether during the pendency

        of the appeal.

  15.   The Tenth Circuit affirmed the Court’s dismissal of Mr. Barrick’s substantive

        False Claims Act claims on February 20, 2018. The Supreme Court denied Mr.

        Barrick’s petition for writ of certiorari on October 2, 2018.




                                               3
Case 2:12-cv-00381-JNP-JCB Document 112-3 Filed 07/03/19 PageID.1688 Page 4 of 5




  16.   Since then, the attorney who represented Mr. Barrick through the appeal, Mr.

        Cummings, has associated with a new firm and was unable to continue his

        representation of Mr. Barrick.

  17.   The other attorneys Mr. Cummings formerly associated with—Mr. Bradshaw,

        Mark Moffat, and Ann Marie Taliaferro—are criminal defense attorneys. These

        attorneys deemed it necessary to associate with a civil attorney with experience in

        employment law to continue the litigation of this case.

  18.   On March 29, 2019, Mr. Bradshaw filed a Motion to Stay Proceedings for 60 Days

        in order to allow Mr. Barrick to retain additional counsel.

  19.   In May of 2019, I was retained by Mr. Barrick to assist his counsel in the litigation

        of this case.

  20.   It is my understanding that Mr. Bradshaw has made efforts to communicate with

        Defendants’ counsel in an attempt to meet and confer about the next steps in

        reviving the litigation of Mr. Barrick’s False Claims Act retaliation claim.

        Defendants’ counsel has not responded to Mr. Bradshaw’s attempts to

        communicate on this matter.

  21.   I am willing and able to step in to the role of lead counsel for Mr. Barrick on this

        case and resolve the discovery issues.

  22.   I believe that additional discovery and an opportunity to conduct depositions is

        necessary to Mr. Barrick’s ability to oppose Defendants’ Motion for Summary

        Judgment.




                                              4
Case 2:12-cv-00381-JNP-JCB Document 112-3 Filed 07/03/19 PageID.1689 Page 5 of 5




  DATED this 3rd day of July, 2019.



                                      /s/ Katie Panzer
                                      Katie Panzer
                                      Counsel for Brandon Barrick




                                        5
